EMPLOYMENT CONTRACT




     SkyLynx Communications Inc.., (''Employer'' or “SkyLynx”), a Delaware
corporation, located at 1502 Stickney Point Rd., Sarasota, FL 34231, and Steven
D. Smith, (''Employee''), of Lithia, FL 34237 in consideration of the mutual
promises made herein, agree as follows:



ARTICLE 1-EMPLOYMENT






Term




     Section 1.01 Employer employs Employee and Employee hereby accepts
employment with Employer beginning on January 1, 2006 or the completion of a
pending merger between Employer Vetco Hospitals Inc., (“Vetco”), whichever is
the latter event, and terminating on the third anniversary of the beginning
date. .



Agreement Subject to Termination




Section 1.02 This agreement may be terminated earlier as provided below.



ARTICLE 2-EMPLOYEE'S DUTIES






General Description




     Section 2.01(a) Employee is hired by Employer as Chief Operating Officer
(“COO”) of SkyLynx Communications, Inc. and all subsidiaries of SkyLynx
Communications, Inc., (“SkyLynx”) and Vetco, and any subsidiaries added to
Vetco. The scope of the responsibilities of the Employee includes development
and execution of sales strategy, corporate marketing, overseeing development,
customer support and general day-to-day operations of the company.

     The COO will direct, manage and provide for technical leadership in the
development of Vetco, including marketing, administration and accounting
functions.. This will also include planning and directing all aspects of the
Company’s operational policies, objectives, and initiatives. Responsibilities
include the attainment of short- and long-term financial and operational goals.
Directs the development of the organization to ensure future growth while
maintaining the quality of staff and productivity. Develop and implement
operating methods and procedures designed to eliminate operating problems and
maintain continuous improvement to service quality and output. Manage
supervisory responsibilities in accordance with company policy and applicable
laws. Responsibilities include interviewing, hiring, training employees,
planning, assigning and directing work, appraising performance; rewarding and
discipline employees; addressing compliance and resolving problems.

     (b) Employee shall perform services at any laboratory, research facility,
office or manufacturing plant operated or designated by Employer.



Other Employment




     Section 2.02 The Employee may not engage in any other professional activity
providing the same or similar work for any other employer, company, corporation
or other entity.



1




--------------------------------------------------------------------------------



Mutual Consent for Change of Duties




     Section 2.03 The duties of Employee may be changed from time to time by the
mutual consent of Employer and Employee without resulting in a rescission of
this contract. Notwithstanding any such change, the employment of Employee shall
be construed as continuing under this agreement as modified.

Indemnification for Misconduct or Deliberate Acts

     Section 2.04 Employee shall indemnify and hold harmless Employer from all
liability for loss, damage, or injury to persons or property resulting from the
deliberate acts or misconduct of Employee.

ARTICLE 3-OBLIGATIONS OF EMPLOYER



Office and Equipment




     Section 3.01 Employer shall provide Employee with sufficient office
equipment, office space, professional tools, software and equipment, and
administrative support suitable to Employee's position and adequate for the
performance of his duties, automobile mileage reimbursement, and other
pre-approved expenses that may be necessary in the performance of your duties.



Indemnification of Losses of Employee




     Section 3.02 Employer shall indemnify Employee for all necessary
expenditures or losses incurred by Employee in direct consequence of the
discharge of his duties on Employer's behalf.

ARTICLE 4-COMPENSATION OF EMPLOYEE

     Section 4.01 Initial compensation for services rendered under this contract
shall be an annualized base salary of $200,000 payable twice a month in
installments of $8,333.33 prorated for any partial employment period. The base
salary will increase at the rate of 6% each year beginning on December 1 of each
successive year of this three (3) year contract.

     In addition the following salary increases apply upon SkyLynx attaining the
following milestones (including the results of any and all subsidiaries):

1.      The base salary increases to $275,000 when annualized sales reach $10
million.   2.      The base salary increases to $300,000 when annualized sales
reach $15 million.   3.      The base salary increases to $325,000 when
annualized sales reach $20 million.   4.      The base salary increases to
$375,000 when annualized sales reach $30 million.   5.      The base salary
increases to $450,000 when annualized sales reach $50 million.   6.      The
base salary increases to $650,000 when annualized sales reach $75 million.   7. 
    The base salary increases to $850,000 when annualized sales reach $100
million.  



2




--------------------------------------------------------------------------------

In addition the following bonus program will apply to this agreement:

1.      A First Year Bonus of $30,000 will be paid to the Employee if after tax
profits of at least $1.5 million are reached by SkyLynx while employed.   2.   
  A Second Year Bonus of $50,000 will be paid to the Employee if after tax
profits of at least $3 million are reached by SkyLynx while employed.   3.     
A Third Year Bonus of $75,000 will be paid to the Employee if after tax profits
of at least $5 million are reached by SkyLynx while employed.   4.      A Fourth
Year Bonus of $125,000 will be paid to the Employee if after tax profits of at
least $8 million are reached by SkyLynx while employed.  



Severance Pay




     Section 4.02 In the event that Employee's services under this contract are
terminated by Employer prior to the end of the employment term specified herein
for reasons other than cause against Employee, Employee shall be entitled to, as
severance pay, the sum of the then current years’ salary. This amount may be
paid as a lump sum or over the twelve (12) month period following the date of
separation at the option of the Company. If the services of the Employee are
terminated for cause as per Section 8.04 no severance pay shall be paid.



Other Benefits




     Section 4.03 Employee shall be entitled to a monthly vehicle allowance of
$1,000 initially. Employee is responsible for all operating costs of said
vehicle including gas, oil, repairs, maintenance and insurance. If used in the
business of the Employer, the Employer must be named as an additional insured
with notice prior to cancellation.

     Section 4.04 Employee will receive the benefits of a group health insurance
policy if one is available to other employees.

     Section 4.05 Employee is entitled to twenty (20) days vacation with pay
during the first year of this agreement. The board of directors will make annual
determinations of a vacation policy for the Employer thereafter.

     Section 4.06 Car allowance increases, stock grants, options and other
benefits are within the purview of the Compensation Committee of the board of
directors and the board itself. Employee is expected to participate is such
benefits depending on the success and growth of the Employer.



ARTICLE 5-EMPLOYEE BENEFITS




Benefits

     Section 5.01 Employee will be entitled to participate in all other employee
benefits such as health insurance, stock option plans, twenty (20) days annual
vacation which will accrue, sick and personal days as established by the
Employer.

3

--------------------------------------------------------------------------------

ARTICLE 6-REIMBURSABLE EMPLOYEE EXPENSES



  Moving Expenses




     Section 6.01 In the event that during the term of this agreement Employee
is transferred by Employer to a new principal place of work at least 50 miles
farther from his residence at the time of the transfer (''current residence'')
or the current SkyLynx Communications, Inc. offices located in Sarasota, FL,
which is than his principal place of work, at the time of the transfer, Employer
shall reimburse Employee for all reasonable expenses incurred for:

     (1) Moving the household goods and personal effects of Employee, Employee's
spouse and minor children from the current residence to the new place of
residence.

     (2) The expenses of a one-way trip, including lodging, by Employee,
Employee's spouse and minor children from the current residence to the new place
of residence.

ARTICLE 7-PROPERTY RIGHTS OF THE PARTIES



  Disclosure of Inventions and Discoveries




     Section 7.01 (a) Employee promises and agrees that he will promptly and
fully inform Employer of and fully disclose to Employer all inventions, designs,
improvements, discoveries, developments, formulas, patterns, devices, processes,
software programs, technical data, customer and supplier lists, and compilations
of information, records, and specifications, and other matters constituting
trade secrets as defined by the applicable laws of the State of Florida, that he
makes during the term of this agreement, whether individually or jointly in
collaboration with others that pertain or relate to the actual or potential
business of Employer or to any experimental work carried on by Employer, whether
or not conceived during regular working hours.

     (b) Employee shall make full disclosure to Employer immediately after
creating or making any of the items described in (a), above, and shall
thereafter keep Employer fully informed at all times of all progress in
connection therewith.



  Ownership of Work Product




     Section 7.02 (a) Employee agrees that any and all intellectual properties,
including, but not limited to, all inventions, designs, improvements,
discoveries, developments, formulas, patterns, devices, processes, software
programs, technical data, customer and supplier lists, and compilations of
information, records, and specifications, and other matters constituting trade
secrets as defined by the applicable laws of the State of Florida, that are
conceived, developed, or written by Employee, either individually or jointly in
collaboration with others, pursuant to this agreement, shall belong to and be
the sole and exclusive property of Employer.

     (b) Employee further agrees to submit any dispute regarding whether any
such intellectual property was conceived, developed, or written pursuant to this
agreement to a review process pursuant to Employer's rules and policies.

4

--------------------------------------------------------------------------------

     (c) Employee agrees that all rights in all intellectual properties prepared
by him pursuant to this agreement, including patent rights and copyrights
applicable to any of the intellectual properties described in Section 7.02(a)
above, shall belong exclusively to Employer, shall constitute ''works made for
hire,'' and shall be assigned promptly by Employee to Employer. Employee further
agrees to assist Employer in obtaining patents on all such inventions, designs,
improvements, and discoveries that are patentable or copyright registration on
all such works of creation that are copyrightable, and shall execute all
documents and do all things necessary to obtain patent or copyright
registration, vest Employer with full and exclusive title, and protect against
infringement by others.

     (d) This Section shall not apply to intellectual properties or rights
therein derived from Employee's activities or employment prior to the time he
entered into an employer-employee relationship with Employer (''preexisting
rights''). Employer agrees that those preexisting rights are and shall continue
to be the exclusive property of Employee or his prior Employer and disclaims any
claim of rights of any nature whatsoever thereto. A schedule of these
preexisting intellectual properties or rights, if any, is attached to this
agreement.]

     (e) This Section shall not apply to assign to Employer any of Employee's
rights in any invention that Employee develops entirely on his or her own time
without using Employer's equipment, supplies, facilities, or trade secret
information, except for inventions that either (1) relate, at the time that the
invention is conceived or reduced to practice, to Employer's business or to
actual or demonstrably anticipated research or development of Employer; or (2)
result from any work performed by Employee for Employer.



  Confidentiality of Trade Secret Data




     Section 7.03 (a) Employee agrees that all information communicated to him
with respect to the work conducted by or for Employer, whether or not that
information was directly or intentionally communicated, is confidential.
Employee also agrees that all information, conclusions, recommendations,
reports, advice, or other documents generated by Employee pursuant to this
agreement, whether maintained in hard copy or in an electronic medium, is
confidential. Employee further acknowledges and agrees that all confidential
data described herein is and constitutes trade secret information that belongs
wholly to and is the exclusive property of Employer.

     (b) Employee promises and agrees that he shall not disclose any
confidential information of Employer or any third party, as long as that
information is subject to a Confidential Disclosure Agreement, to any other
person, orally, in writing or via electronic communication, unless specifically
authorized in writing by Employer to do so. If Employer gives Employee written
authorization to make any disclosures, Employee shall do so only within the
limits and to the extent of that authorization.

     (c) Employee shall use his best efforts to prevent inadvertent disclosure
of any confidential information to any third party by using the same care and
discretion that he uses with similar data he designates as confidential.

     (d) Employee acknowledges and agrees that all information concerning the
work conducted by Employer and any potential products of Employer is and
constitutes an exceptionally valuable trade secret of Employer. That information
includes, among other matters,

5

--------------------------------------------------------------------------------

the facts that any particular work or project is planned, under consideration,
or in production, as well as any descriptions of any existing, pending, or
proposed work.



  Use and Disclosure of Confidential Data




     Section 7.04 Employee shall not use any confidential information or
circulate it to any other person or persons, except when specifically authorized
in advance by Employer and then only to the extent necessary for any of the
following:

(a)      Conducting negotiations, discussions, and/or consultations with
designated Employer representatives.

(b)      Supplying Employer with goods or services at its order.   (c)     
Preparing confidential estimates, bids or proposals, and invitations for bids or
requests for proposals for submission to Employer.

(d)      Accomplishing any purpose Employer may later specify in writing.



  Copies of Confidential Information




     Section 7.05 Employee agrees that copying of confidential information shall
be done only in accordance with Employer's policy on handling and reproducing
confidential information as will be set forth in Employer's ''Employee Manual,''
a copy of which will be provided to Employee. Employee further agrees that
copies of confidential information shall be treated with the same degree of
confidentiality as the original information and shall be subject to the
restrictions set forth in Paragraph 7.04 of this agreement.



  Return of Materials




     Section 7.06 Employee shall return to Employer, promptly at Employer's
request, all confidential materials. Any materials the return of which is
specifically requested shall be returned promptly at the conclusion of the work
on or consideration of work on, the project to which the materials relate.



  Unfair Competition




     Section 7.07 Employee acknowledges and agrees that the sale or unauthorized
use or disclosure, orally, in writing, or via electronic medium, of any of
Employer's confidential information obtained by Employee during the course of
his employment under this agreement, including information concerning Employer's
current or any future and proposed work, services, or products, the facts that
any such work, services, or products are planned, under consideration, or in
production, as well as any descriptions thereof, constitute unfair competition.
Employee promises and agrees not to engage in any unfair competition with
Employer at any time, whether during or following the completion of his
employment with Employer.



  Competitive Activities During Employment




     Section 7.08 Employee promises and agrees that during the term of this
Agreement, he shall not, directly or indirectly, either as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
director, or in any other individual or representative capacity, engage or
participate in any competitive activity relating to the subject matter of his
employment with Employer except as specified in Section 2.02.

6

--------------------------------------------------------------------------------

ARTICLE 8-TERMINATION OF EMPLOYMENT



  Termination by Employer




     Section 8.01 This agreement may be terminated by Employer for cause by
giving immediate written notice of termination to Employee. Termination pursuant
to this Section shall not prejudice any remedy that Employer may have either at
law, in equity, or under this agreement.

Effect of Employer's Merger, Transfer of Assets, or Dissolution

     Section 8.02 (a) This agreement shall not be terminated by any merger or
consolidation in which Employer is not the consolidated or surviving
corporation, by the transfer of all or substantially all of the assets of
Employer, or by the voluntary or involuntary dissolution of Employer.

     (b) In the event of any merger or consolidation or transfer of assets, the
surviving or resulting corporation or the transferee of Employer's assets shall
be bound by and shall have the benefit of the provisions of this agreement.
Employer shall take all actions necessary to insure that such a corporation or
transferee is bound by the provisions of this agreement.



  Effect of Termination on Compensation




     Section 8.03 In the event of the termination of this agreement prior to the
completion of the term of employment specified herein, Employee shall be
entitled to the compensation earned prior to the date of termination as provided
for in this agreement computed pro rata up to and including that date.



  Definition of Cause




Section 8.04 “Cause,” for the purposes of this agreement includes, but is not
limited to:

(a)      Conviction of a felony, any act involving moral turpitude, any act that
detracts from the ability of the Employee to provide the Employer with a full
work week or a misdemeanor where imprisonment is imposed, or   (b)     
Commission of any act of theft, fraud, dishonesty or falsification of any
employment or Company records, or   (c)      Improper disclosure of the
Company's confidential, classified, private, patent protected or proprietary
information, or   (d)      Any breach of this Agreement, which breach is not
cured within ten (10) days following written notice of such breach, or   (e)   
  Chronic and unexcused absenteeism, or   (f)      Misconduct in connection with
the performance of any your duties, including without limitation,
misappropriation of funds or property of the Company, securing or attempting to
secure personally any profit in connection with any transaction entered into on
behalf of the Company, misrepresentation to the Company, or any violation of law
or regulations on Company premises or to which the Company is subject, or  

7

--------------------------------------------------------------------------------

(g)      Any other act or omission that constitutes "cause" under Florida or
Federal laws.  



Termination by Employee




     Section 8.05 This agreement may be terminated by Employee at any time by
providing Company with a thirty (30) day written notice.



ARTICLE 9-GENERAL PROVISIONS






  Notices




     Section 9.01 Any notices to be given by either party to the other may be
effected either by personal delivery in writing or by mail, registered or
certified, postage prepaid with return receipt requested or by electronic mail
with verified receipt. Mailed notices shall be addressed to the parties at the
addresses appearing in the introductory paragraph of this agreement, but each
party may change address by written notice in accordance with this section.
Notices delivered personally shall be deemed communicated as of the date of
actual receipt; mailed notices shall be deemed communicated as of the date on
which they are mailed.



  Entire Agreement




     Section 9.02 (a) This agreement supersedes any and all other agreements,
either oral or in writing, between the parties with respect to the employment of
Employee by Employer, and contains all of the covenants and agreements between
the parties with respect to that employment in any manner whatsoever.

     (b) Each party to this agreement acknowledges that no representations,
inducements, promises, or agreements, orally or otherwise, other than those set
forth herein, have been made by any party, or anyone acting on behalf of any
party, and that no other agreement, statement, or promise not contained in this
agreement shall be valid or binding.

     (c) Any modification of this agreement will be effective only if it is in
writing signed by the party to be charged.



  Attorneys' Fees and Costs




     Section 9.03 If any legal action is necessary to enforce or interpret the
terms of this agreement, the prevailing party shall be entitled to reasonable
attorneys' fees, costs, and necessary disbursements in addition to any other
relief to which the prevailing party may be entitled. This provision shall be
construed as applicable to the entire contract.



  Partial Invalidity




     Section 9.04 If any provision in this agreement is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall nevertheless continue in full force without being impaired or
invalidated in any way.

8

--------------------------------------------------------------------------------



  Law Governing Agreement




     Section 9.05 This agreement shall be governed by and construed in
accordance with the laws of the State of Florida. This Agreement shall become
effective only upon the completion of a merger between Vetco and SkyLynx
Communications Inc.., a Colorado corporation.



  Payment of Moneys Due Deceased Employee




     Section 9.06 If Employee dies prior to the expiration of the term of
employment, any moneys that may be due from Employer under this agreement as of
the date of Employee's death shall be paid to Employee's executors,
administrators, heirs, personal representatives, successors, and assigns.

Executed on March 21, 2006 at Sarasota, Florida by Employer and Employee.

EMPLOYER     EMPLOYEE SkyLynx Communications, Inc.

--------------------------------------------------------------------------------

/s/ Steven D. Smith                                     By: /s/ Gary L.
Brown                                       Steven D. Smith  Gary L. Brown, as
CEO and not individually     


9

--------------------------------------------------------------------------------